DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response filed August 3, 2021 is acknowledged.
Claims 1-2 and 6-8 are being examined on the merits. Claims 3-5 are canceled.

Response to Arguments
Applicant’s arguments filed August 3, 2021 have been fully considered.
All of the previously made objections and rejections are withdrawn.

Substitute Specification and Sequence Listing
	Applicant submitted a substitute Specification and a Sequence Listing on August 3, 2021. Each of these filings requires a “no new matter” statement. In the Response, Applicant indicated that they submitted these statements (Remarks, p. 30), however, after thoroughly reviewing the Response, the Examiner cannot locate either statement. The Examiner notes that there is a “no new matter” statement as to the claims (Remarks, p. 30). However, additional statements are required for the substitute Specification and Sequence Listing. These formality issues are noted below.

Specification
The disclosure is objected to because of the following informalities:
The Response filed August 3, 2021 included a substitute Specification, but did not 
include the required “no new matter” statement as to the substitute Specification.

In response, Applicant could make the following statement, if true:
“The substitute Specification contains no new matter”.
  
Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
The Response filed August 3, 2021 fails to comply with the requirements for nucleotide sequence disclosures, because the following items (noted on p. 5 of the Non-Final Office Action, mailed June 23, 2021)  have not been provided:

An amendment specifically directing the entry of the sequence listing into the application. 
A “no new matter” statement.
A statement that indicates support for the amendment in the application, as filed. 


On, p. 1, above the line that reads “Amendments to the Specification …”, Applicant could add a line that reads …
Amendment to the Sequence Listing begin on page [X] of this document.
	Then, on p. [X], add the following, if true: 
	Amendment to the Sequence Listing
	Applicant submits that the content of the CRF of the Sequence Listing filed August 3, 2021 is identical to the content of the sequences contained in the application as filed and contains no new matter. Applicant hereby requests entry of the Sequence Listing filed August 3, 2021 in this application.	

	In addition, Applicant should point out support for the sequences by citing specific paragraph or figure numbers in the application as originally filed. For example, …
	Written description support for SEQ ID NOs. 3-4, can be found on p. 7, para. 4 of the originally-filed specification. Written description support for SEQ ID NO. 5 can be found … [and so on for the remaining sequences].

Allowable Subject Matter
Claims 1-2 and 6-8 are allowed.
The claims are free of the art, at least for the reasons described in the Non-Final Office 


Conclusion
This application is in condition for allowance except for the formal matters discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637